Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as if June 1, 2008 (“Effective Date”) by and between LiveDeal, Inc., a Nevada corporation (the “Company”) and Mike Edelhart (“Executive”). In consideration of the mutual promises, covenants and agreements herein contained, intending to be legally bound, the parties agree as follows: 1.Employment.The Company hereby agrees to employ Executive, and Executive hereby agrees to serve, subject to the provisions of the Agreement, as an employee of the Company in the position of interim Chief Executive Officer.Executive will perform all services and acts reasonably necessary to fulfill the duties and responsibilities of his position and will render such services on the terms set forth herein and will report to the Company’s Board of Directors (the “Board”).During the Term (as defined below), Executive will continue to serve as a member of the Board, will be entitled to receive compensation for his Board service, and will be entitled to retain any restricted stock grants granted thereby.In addition, Executive will have such other executive and managerial powers and duties with respect to the Company as may reasonably be assigned to him by the Board, to the extent consistent with his position and status as set forth above.Executive will be obligated to devote up to the equivalent of two and one-half days per week of his time, attention and energies to perform the duties assigned hereunder as interim Chief Executive Officer, and Executive agrees to perform such duties diligently, faithfully and to the best of his abilities.Notwithstanding the foregoing, Company acknowledges and agrees that during the Term, Executive shall have the right to have a “financial interest” in or serve as a consultant, officer or director of any non-competing business; provided that Executive agrees that engaging in such outside activities shall not interfere with the performance of Executive’s duties hereunder.Executive acknowledges that any such outside activities that involve an entity other than the Company or its subsidiaries will involve an entity independent of the Company and any actions or decisions Executive takes or makes on behalf of such entity will not be imputed to the Company or its subsidiaries. 2.
